ACCEPTED
                                                                                                         14-14-00811-CV
                                                                                           FOURTEENTH COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     2/5/2015 3:32:27 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                  CLERK




                                     DARYL L. MOORE‡                               RECEIVED IN
                                                                            14th COURT OF                 ---
                                                                                                       ---APPEALS
                                   DARYL L. MOORE, P.C.                                           - - -
                                                                               HOUSTON,        --- TEXAS
                                      1005 Heights Boulevard                           - - ---- RW ------
                                                                             2/5/2015
                                                                                    - I3:32:27
                                                                                     -       D          -- PM
                                       Houston, Texas 77008                     ---- VO ------
                                                                            CHRISTOPHER       --         A. PRINE
                                       713.529.0048 Telephone                            ----
                                                                                   ---- Clerk
                                       713.529.2498 Facsimile


                                       February 5, 2015
                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
    Via Electronic eFiling                                                     HOUSTON, TEXAS
                                                                             2/5/2015 3:32:27 PM
    Mr. Christopher A. Prine, Clerk
                                                                            CHRISTOPHER A. PRINE
    FOURTEENTH COURT OF APPEALS                                                      Clerk
    301 Fannin, Room 245
    Houston, Texas 77002

          RE: Cause No. 14-14-00811-CV; In the Matter of the Marriage of
              April A. Dishaw and Donald J. Dishaw; In the Fourteenth Court
              of Appeals, Houston, Texas

    Dear Mr. Prine:

          I am writing this letter to inform the Court that, per the Court’s order,
    the parties mediated this dispute with me on January 15, 2015. The parties
    were unable to reach a settlement agreement during the mediation.

          Thank you for your customary courtesy.

                                                       Respectfully submitted,

                                                       /s/Daryl L. Moore
                                                       Daryl L. Moore,
                                                       Attorney/Certified Mediator




‡
BOARD CERTIFIED, CIVIL APPELLATE LAW, TEXAS BOARD OF LEGAL SPECIALIZATION
    February 5, 2015
    Mr. Prine, Clerk
    Page 2




    cc:

    Ms. Lynn Kuriger Stanton
    JENKINS & KAMIN, L.L.P.
    Two Greenway Plaza, Suite 600
    Houston, Texas 77046

    Mr. Warren Cole
    LAW OFFICE OF WARREN COLE
    3355 West Alabama, Suite 825
    Houston, Texas 77098

    Mr. Alan Daughtry
    LAW OFFICE OF ALAN DAUGHTRY
    675 Shartle Circle
    Houston, Texas 77024




‡
BOARD CERTIFIED, CIVIL APPELLATE LAW, TEXAS BOARD OF LEGAL SPECIALIZATION